NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       ___________

                            No. 20-1821
                            __________

                     RONNIE COLEMAN, JR.,

                                                 Appellant

                                 v.

NEW JERSEY TRANSIT; NEW JERSEY TRANSIT POLICE DEPARTMENT;
     and NEW JERSEY TRANSIT CORPORATE HEADQUARTERS

             ____________________________________

           On Appeal from the United States District Court
                     for the District of New Jersey
               (D.C. Civil Action No. 2:18-cv-16835)
            District Judge: Honorable Madeline C. Arleo
            ____________________________________


           Submitted Pursuant to Third Circuit LAR 34.1(a)
                        December 18, 2020


       Before: AMBRO, PORTER and SCIRICA, Circuit Judges

                 (Opinion filed: December 22, 2020)
                                       ___________

                                        OPINION*
                                       ___________


PER CURIAM

       Ronnie Coleman, Jr. claims to have been physically harmed by several law

enforcement officers, both during an altercation on a train operated by New Jersey

Transit Corporation (NJ Transit) and during his subsequent detention at the Secaucus

Junction Transit Station in Secaucus, New Jersey. Coleman sued only the entities he

believed were responsible for his assailants and, therefore, his injuries: NJ Transit and

the NJ Transit Police Department (collectively, Defendants).1

       Defendants responded with a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), arguing that as a matter of law they are not considered “person[s]”

subject to suit under 42 U.S.C. § 1983, the federal civil rights statute. The District Court

agreed, and concluded as well that any apparent state law claims raised by Coleman were

equally defective as a matter of law. The District Court thus granted Defendants’ motion

to dismiss.2 This timely appeal followed.

       We have jurisdiction under 28 U.S.C. § 1291. For a pro se civil rights action like

this one, our rule is that “district courts must offer amendment—irrespective of whether it



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Coleman also named “New Jersey Transit Corporate Headquarters” as a defendant, but
that appears to be a redundancy.
2
  The District Court also denied as moot Coleman’s motion for default judgment.
                                             2
is requested—when dismissing a case for failure to state a claim unless doing so would

be inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482
F.3d 247, 251 (3d Cir. 2007). The District Court does not appear to have considered

whether an opportunity to amend could have benefited Coleman. Cf. Foman v. Davis,

371 U.S. 178, 182 (1962) (“[O]utright refusal to grant the leave without any justifying

reason [i.e., inequity or futility] appearing for the denial is not an exercise of discretion; it

is merely abuse of that discretion and inconsistent with the spirit of the Federal Rules.”).

And, from our vantage point, it seems quite possible that an amended complaint could

have set forth plausible claims under § 1983 against the individual law enforcement

officers that Coleman made reference to in the original pleading.

       Accordingly, we will vacate the District Court’s judgment and remand for further

proceedings consistent with this opinion.




                                               3